THIS was an action on the case against the defendant, who had been sheriff of Anne Arundel County, for levying only part (8l. sterling) of a debt due the plaintiff upon a fieri facias, which he had prosecuted against-•-, on a judgment obtained in the Provincial Court, for the sum of 171/. 9.?. 6<A sterling, debt, and 493 1-2 lbs. of tobacco, costs; whereas there was sufficient property whereby the whole debt and costs might have been levied by the f. fad The defendant plead mil tiel record of fieri facias, to which the plaintiff replied, habetur tale recordum, &c. and the Court gave judgment that there was such a record, and that the plaintiff recover of the defendant the sum of 171/. 9s. 9d. sterling money, debt, and 493 1 2 lbs. tobacco, costs, and costs of suit; and the plaintiff, by way of memorandum, released the 8/. sterling, levied on the fieri facias.
The defendant brought a writ of error to the Court of - Appeals, and in that Court assigned for error, that the Provincial Court had entered judgment instead of awarding an inquiry of damages.
-At October Term, 1754, the Court of Appeals affirmed the judgment of the Provincial Court.